N DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 12/20/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 12/20/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejections of claims under 35 U.S.C. 112(b) and 102(a)(1) have been withdrawn in view of Applicant’s amendments to the claims.  However, the claims are MAINTAINED rejected under 35 U.S.C. 103(a).  Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103(a) are addressed in full following the basis of rejection.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 29, 33-35 and 37-38 are MAINTAINED rejected – and claims 46-48 are NEWLY rejected – under 35 U.S.C. 103(a) as being unpatentable over Garbaccio et al (WO 2015/153401; of record) in view of Tang et al (Org Biomol Chem 14:9501-9518, 10/28/2016; of record), Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Ed, Pages 59-63, 2002; of record) and Anthes et al (US 2011/0182828; of record).
Claim 29 is drawn to a compound comprising a binding agent (more specifically, an antibody (claim 33)) conjugated to a compound of Formula (A), wherein Formula (A) embraces the following compound species 
    PNG
    media_image1.png
    201
    283
    media_image1.png
    Greyscale
wherein R1 and R2 together form 
    PNG
    media_image2.png
    50
    43
    media_image2.png
    Greyscale
 and R4 is alkyl; R3 is NRaRb wherein Ra and Rb are H; n is 3; and R5 is independently OH and alkyl - which further reads on claims 37 and 38 wherein the binding agent is conjugated to the compound of Formula (A) via L which is DBCO-PEG-vc-PAB, as well as claim 34 (drafted independently) and 35 (in particular, Formula 1210
As discussed in the previous Action mailed on 9/24/2021, and reiterated largely as follows, Garbaccio et al teach antibody drug conjugates, in particular wherein the drug-linker is 
    PNG
    media_image3.png
    249
    396
    media_image3.png
    Greyscale
(Page 71, drug-linker 12-3).
However, the antibody drug conjugate (ADC) comprising drug-linker 12-3 of Garbaccio et al differs from the instantly claimed ADCs in the following ways:
(1)	the linker in the ADC of Garbaccio et al is different, comprising a phosphate-vc-PAB group as opposed to a DBCO-PEG-vc-PAB group; and
(2)	R3 in the ADC of Garbaccio et al is different, comprising an -OH group as opposed to NRaRb wherein Ra and Rb are H (i.e., -NH2).
Yet, as taught by Tang et al, DBCO-PEG-vc-PAB linkers useful in forming ADCs were well-known at the time the invention was made (Page 9508, Table 2, Entry 5).
And, as taught by Garbaccio et al, “PAB… linkers have been exemplified for amine-terminus payloads that form stable carbamate bonds” (Page 2, Lines 36-37). 
Significantly, as taught by Williams et al, an amino group can be substituted for a hydroxyl
And, as further taught by Anthes et al, related glucocorticoid receptor agonists comprising either -OH or -NH2 at position C21 are analogs: 
    PNG
    media_image4.png
    164
    167
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    151
    170
    media_image5.png
    Greyscale
 (Page 56, Scheme 3).
Based on all of the foregoing, it would have been prima facie obvious to modify the antibody drug conjugate (ADC) comprising drug-linker 12-3 of Garbaccio et al to arrive at the instantly claimed ADC.  In particular, based on Tang et al and Garbaccio et al, the ordinarily skilled artisan would have known that the linker DBCO-PEG-vc-PAB would function in conjugating an amine-terminated drug to an antibody, with a reasonable expectation of success.  And, in further view of Williams et al and Anthes et al, it would have been obvious to modify the drug of Garbaccio et al so as to comprise an amine terminus.  It would have been obvious to carry out the proposed modifications in an effort to synthesize structurally related compounds having similar properties, with a reasonable expectation of success.
Accordingly, claims 29, 33-35 and 37-38 are rejected as prima facie obvious.
Claims 46-48 are drawn to the conjugate compound of claim 29 wherein the compound of Formula (A) is: 

    PNG
    media_image6.png
    111
    221
    media_image6.png
    Greyscale
(claim 46);

    PNG
    media_image7.png
    148
    199
    media_image7.png
    Greyscale
(claim 47); or

    PNG
    media_image8.png
    119
    263
    media_image8.png
    Greyscale
(claim 48).
As further taught by Garbaccio et al, the anti-inflammatory agent can be “cortisol, cortisone acetate, beclometasone, prednisone, prednisolone, methylprednisolone, budesonide, dexamethasone, fluticasone, fluticasone propionate, fluticasone furoate” and so on (Page 13, Lines 26-30).
And, as taught by Williams et al, a fluorine atom can be substituted for a hydrogen atom in an effort to provide to structurally related compounds having similar properties, with a reasonable expectation of success (Page 61, Table 2.9 and Figure 2.35).
As such, arriving at the instantly claimed Formula (A), differing in the minor substitution of a fluorine atom in place of a hydrogen atom in the glucocorticoid, would have been prima facie obvious to a person of ordinary skill in the art.  Indeed, 
Accordingly, claims 46-48 are also rejected as prima facie obvious.

Response to Applicant’s Arguments
Applicant notes that drug linker 12-3 of Garbaccio et al “is substituted with an -OH residue in the corresponding R3 position”, as opposed to -NRaRb, and argues that the prior art do not teach “the conjugate compounds of the present claims substituted with -NRaRb in the R3 position” (Applicant Arguments, Page 28).
In particular, Applicant argues that, although “Garbaccio et al. specifically mentions other glucocorticoids… none of these glucocorticoids are functionalized with the -NRaRb functionality of the present claims” (Applicant Arguments, Pages 28-29).  And, as further argued by Applicant, “[t]his deficiency is not remedied by Williams et al.” which “describes common guidelines for isosteric and bioisosteric relationships” wherein “it often cannot be predicted how changes in a molecule will effect biological activity” as specifically recognized by Williams et al (Applicant Arguments, Page 29).  As such, Applicant argues that “it is not as straightforward as simply replacing one group for another” and “Williams et al. even describes certain differences between a hydroxyl and amine group” (Applicant Arguments, Page 30).  
While it is not disputed that the embodied glucocorticoids of Garbaccio et al are functionalized with a hydroxyl group in place of the instantly claimed amine group and, furthermore, that one cannot simply replace a hydroxyl group with an amine group with the absolute certainty that said substitution will provide structurally and functionally related compounds, Applicant is reminded that obviousness does not require absolute predictability, only a reasonable expectation of success of obtaining similar properties.  In re O'Farrell, 853 F.2d 894 (Fed. Cir. 1988).  In the instant case, it is MAINTAINED that a person of ordinary skill in the art would have reasonably predicted that the antibody drug conjugates of Garbaccio et al, comprising a glucocorticoid conjugated to an antibody via a phosphate-based linker bound to a reactive Garbaccio et al disclose that the phosphate-based linker can be covalently linked to the drug (payload) via NR or O (Page 5, formula (II), wherein “D is a payload” (Line 17) and “T is an NR, CR2, O, or S” (Line 12)).
Applicant, however, argues that Anthes et al does not actually teach that the hydroxy- and amine-containing glucocorticoids indicated as analogs in the basis of the rejection are, in fact, analogs and, rather, “belong to different schemes and Anthes et al. is not implying that the hydroxyl-containing glucocorticoid and the amine-containing glucocorticoid are analogs” (Applicant Arguments, Page 30).
Applicant’s argument is persuasive as to the point that the two structures identified in the previous Action as follows 
    PNG
    media_image9.png
    215
    513
    media_image9.png
    Greyscale
do, indeed, belong to different schemes.  Yet, it is MAINTAINED that Anthes et al demonstrate that hydroxy- and amine-containing glucocorticoids are analogs in Scheme 3.
  For all the foregoing reasons, Applicant’s arguments are not found persuasive and the rejection of claims is MAINTAINED.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 33-35, 37-38 and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/975,191. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘191 claims are similarly drawn to compounds comprising an antibody linked to at least one linker payload (which can be a glucocorticosteroid (claim 91)), wherein the linker is as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29, 33-35, 37-38 and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/243,020. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘020 claims are similarly drawn to compounds comprising an antibody linked to a glucocorticosteroid via R3 wherein the linker is as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29, 33-35, 37-38 and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/407,099. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘099 claims are similarly drawn to compounds comprising an antibody linked to at least one linker payload (claim 9), more specifically a glucocorticosteroid (claim 25), wherein the linker is as instantly claimed (claim 21).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611